EXHIBIT 10.8

A. M. CASTLE & CO.
RESTRICTED STOCK UNIT AWARD AGREEMENT
2008 A. M. CASTLE & CO. OMNIBUS INCENTIVE PLAN
GRANTEE:
 
NUMBER OF RESTRICTED STOCK UNITS:
 
GRANT DATE :
 
 

This is an award agreement (the “Award Agreement”) between A. M. Castle & Co., a
Maryland corporation (the “Corporation”), and the individual named above (the
“Grantee”). Subject to the conditions set forth herein, the Corporation hereby
grants to the Grantee, as of the Grant Date specified above, the above-stated
number of Restricted Stock Units, which may be earned in accordance with Section
1, on the terms and conditions contained herein and in the 2008 A. M. Castle &
Co. Omnibus Incentive Plan, as amended and restated as of April 25, 2013, and as
may be further amended from time to time (the “Plan”). Capitalized terms used
but not otherwise defined herein shall have the meaning ascribed to them in the
Plan.
1.Vesting. Subject to Sections 2, 3 and 4, the Corporation shall deliver to the
Grantee one share of Stock for each whole Restricted Stock Unit that vests in
accordance with the terms of this Award Agreement. Subject to the terms and
conditions of this Award Agreement and the Plan, 100% of the Restricted Stock
Units shall vest at the end of the Restriction Period.


2.Delivery of Shares. The number of shares of Stock that the Grantee earns under
Section 1 will be delivered to the Grantee as soon as administratively
practicable after the end of the Restriction Period; provided, however, that in
lieu of shares of Stock, the payment may be made in other equity based property,
as the Committee may determine in its sole discretion. No fractional shares will
be delivered pursuant to this Award and fractional shares shall be rounded down.


3.Employment Termination. If the Grantee’s employment with the Corporation and
its Subsidiaries terminates before the end of the Restriction Period, this
Restricted Stock Unit Award shall be forfeited on the date of such termination,
except to the extent otherwise expressly provided below or in a
change-in-control or severance agreement between the Corporation and the
Grantee. In the event of the termination of the Grantee’s employment or service
with the Corporation or its Subsidiaries as a result of the Grantee’s death,
Disability, or Qualified Retirement, the requirement that the Grantee remain in
the employ of the Corporation or a Subsidiary through the end of the Restriction
Period will be waived and the Grantee will receive payment and delivery of
shares of Stock in respect of the Restricted Stock Units at the same time as and
in accordance with Section 2 above, but prorated based on a fraction, the
numerator of which is the number of calendar days during the Restriction Period
prior to the date of the Grantee’s termination of employment or service and the
denominator of which is 1095.


4.Transferability. The Restricted Stock Units shall not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner, whether by the
operation of law or otherwise. Any attempted transfer of the Restricted Stock
Units prohibited by this Section 4 shall be null and void.


5.Adjustments. The Restricted Stock Units shall be subject to adjustment or
substitution in accordance with Sections 14 and 15 of the Plan.


6.Withholding. The Grantee is responsible for all applicable federal, state, and
local income and employment taxes (including taxes of any foreign jurisdiction)
which the Corporation is required to withhold at any time with respect to the
Restricted Stock Units to satisfy its minimum statutory withholding
requirements. Such payment shall be made in full at the Grantee’s election, in
cash or check, by withholding from the Grantee’s next normal payroll check, or
by the tender of shares of Stock payable under this Award. Shares of Stock
tendered as payment of required withholding shall be valued at the closing price
per share of Stock on the date such withholding obligation arises or, if the
Stock is not traded on that date, on the next preceding date on which the Stock
was so traded.

EX-8-

--------------------------------------------------------------------------------





7.Miscellaneous.


(a)Disclaimer of Rights. Nothing contained herein shall be construed as giving
the Grantee any right to be retained, in any position, as an employee,
consultant or director of the Corporation or a Subsidiary or shall interfere
with or restrict in any way the rights of the Corporation or a Subsidiary, which
are hereby expressly reserved, to remove, terminate or discharge the Grantee at
any time for any reason whatsoever.


(b)Rights Unsecured. The Grantee shall have only the Corporation’s unfunded,
unsecured promise to pay pursuant to the terms of this Award. The Grantee’s
rights shall be that of an unsecured general creditor of the Corporation and the
Grantee shall not have any security interest in any assets of the Corporation.


(c)No Adjustment for Dividends. The number of Restricted Stock Units shall not
be adjusted for the payment of any cash dividend on shares of Stock of the
Corporation before the issuance of a stock certificate representing the earned
Award.


(d)Offset. The Corporation may deduct from amounts otherwise payable under this
Award all amounts owed by the Grantee to the Corporation and its affiliates to
the maximum extent permitted by applicable law.


(e)Terms of Plan. The Award is subject to the terms and conditions set forth in
the Plan, which are incorporated into and shall be deemed to be a part of this
Award, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Corporation) are otherwise set forth in this Award. In the event that there is
any inconsistency between the provisions of this Award and of the Plan, the
provisions of the Plan shall govern.


(f)Amendment. This Award Agreement may be amended only by a writing executed by
the Corporation and the Grantee that specifically states that it is amending
this Award Agreement. Notwithstanding the foregoing, this Award Agreement may be
amended solely by the Committee by a writing which specifically states that it
is amending this Award Agreement, so long as a copy of such amendment is
delivered to the Grantee, and provided that no such amendment adversely
affecting the rights of the Grantee hereunder may be made without the Grantee’s
written consent. Without limiting the foregoing, the Committee reserves the
right to change, by written notice to the Grantee, the provisions of the
Restricted Stock Units or this Award Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling or judicial
decisions, provided that any such change shall be applicable only to the
Restricted Stock Units which are than subject to restrictions as provided
herein.


(g)Severability. If any term, provision, covenant or restriction contained
herein is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained herein shall remain in full
force and effect, and shall in no way be affected, impaired or invalidated.


(h)Controlling Law. The Award shall be construed, interpreted, and applied in
accordance with the law of the State of Maryland, without giving effect to the
choice of law provisions thereof. The Grantee agrees irrevocably to submit any
dispute arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Illinois. The Grantee
also irrevocably waive, to the fullest extent permitted by applicable law, any
objection the Grantee may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and the Grantee agree to accept service of legal
process from the courts of Illinois.

EX-9-

--------------------------------------------------------------------------------





(i)Code Section 409A Compliance. To the extent applicable, it is intended that
this Award and the Plan not be subject to or otherwise comply with the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan shall be interpreted
and administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A shall
have no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Corporation without the Grantee’s consent).


(j)Forfeiture and Clawback. The Award of Restricted Stock Units under this Award
Agreement will be valid only if the Grantee executes this Award Agreement and
returns it to the Corporation within thirty (30) calendar days from the Grant
Date. If the Grantee does not execute and return this Award Agreement, the
Grantee will forfeit the Award. The Grantee shall be required to repay to the
Corporation or forfeit, as appropriate, any and all Restricted Stock Units
awarded under this Award Agreement to the extent required by applicable law or
the “clawback” provisions of the Plan or any policy adopted by the Committee or
the Board, as each may be amended from time to time.


(k)Successors. The terms of this Award Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of the
Grantee and the Grantee’s beneficiaries, executors, administrators, heirs and
successors.


(l)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


8.Definitions. As used herein, the following terms shall be defined as set forth
below:


(a)“Award” means the Restricted Stock Unit Award to the Grantee as set forth
herein, and as may be amended as provided herein.


(b)“Board” means the Corporation’s Board of Directors.


(c)“Code” means the Internal Revenue Code of 1986, as amended.


(d)“Committee” means the Human Resources Committee of the Board.


(e)“Disability” means the Grantee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
(i) receiving income replacement benefits for a period of not less than three
months under an accident and health plan covering the Corporation’s employees,
or (ii) unable to engage in any substantial gainful activity.


(f)“Grant Date” means the date this Award is made to the Grantee, as set forth
on the first page of this Award Agreement.


(g)“Restricted Stock Unit” means a bookkeeping entry that records the equivalent
of one share of Stock.


(h)“Restriction Period” means the Corporation’s three (3) consecutive fiscal
years commencing with the fiscal year beginning January 1, 2015.

EX-10-

--------------------------------------------------------------------------------





9.Restrictive Covenants. The Grantee and the Corporation agree that the
Corporation’s business is global in scope and depends, to a considerable extent,
upon the individual efforts of the Grantee in management and operation. The
Corporation and the Grantee covenant and agree that the Corporation will provide
the Grantee Confidential Information (as defined below) to permit the Grantee to
perform the Grantee’s duties on behalf of the Corporation and its Subsidiaries,
which will include, among other things, generating additional Confidential
Information (as defined below) on behalf of the Corporation and its
Subsidiaries. In consideration of the Corporation making this Award, the Grantee
agrees and covenants, that during the Grantee’s employment or service with the
Corporation and its Subsidiaries and for a period of twelve (12) months after
the Grantee’s termination of employment or service, the Grantee covenants and
agrees as follows.


(a)The Grantee will not be employed by, serve as a consultant to, or otherwise
assist or directly or indirectly provide services to a Competitor (defined
below) if: (i) the employment, consulting, assistance or services that the
Grantee is to provide to the Competitor are the same as, or substantially
similar to, any of the services that the Grantee provided to the Corporation or
its Subsidiaries and are or will be within the Restricted Territory (defined
below); or (ii) the Confidential Information to which the Grantee had access
could reasonably be expected to benefit the Competitor if the Competitor were to
obtain access to such Confidential Information. For purposes of this subsection
(a), services provided by others will be deemed to have been provided by the
Grantee if the Grantee had material supervisory responsibilities with respect to
the provision of such services.


(b)The Grantee will not solicit or attempt to solicit any party who is then, or
during the 12- month period prior to the Grantee’s termination of employment or
service was, a customer or supplier of the Corporation or a Subsidiary for or
with whom the Grantee (or the Grantee’s subordinates) had Confidential
Information or contact on behalf of the Corporation, provided that the
restriction in this subsection (b) will not apply to any activity on behalf of a
business that is not a Competitor.


(c)The Grantee will not solicit, entice, persuade or induce any individual who
is employed by the Corporation or its Subsidiaries (or was so employed within 90
calendar days prior to the Grantee’s action and not involuntarily terminated for
any reason other than Cause) to terminate or refrain from renewing or extending
such employment or to become employed by or enter into contractual relations
with any other individual or entity other than the Corporation or its
Subsidiaries, and the Grantee will not approach any such employee, either in
person or through electronic or social media, for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.


(d)The Grantee will not directly or indirectly own an equity interest in any
Competitor (other than ownership of 5% or less of the outstanding stock of any
corporation listed on the New York Stock Exchange or the American Stock Exchange
or included in the NASDAQ System, so long as such ownership is passive in
nature).


(e)The term “Competitor” means any enterprise (including a person, firm, or
business, whether or not incorporated) during any period in which it is
materially competitive in any way with any business in which the Corporation or
any of its Subsidiaries was engaged during the 12-month period prior to the
Grantee’s termination of employment or service. Upon the written request of the
Grantee, the Corporation’s Chief Executive Officer will determine whether a
business or other entity constitutes a “Competitor” for purposes of this Section
9 and may require the Grantee to provide such information as the Chief Executive
Officer determines to be necessary to make such determination. The current and
continuing effectiveness of such determination may be conditioned on the
continuing accuracy of such information, and on such other factors as the Chief
Executive Officer may determine. The term “Restricted Territory” means the
continental United States, Mexico, Canada, Spain, the United Kingdom, France,
Singapore, and China. The Restricted Territory also shall include any country in
which the Grantee (and/or employees of the Corporation or its Subsidiaries who
the Grantee supervised) had responsibility or generated or obtained Confidential
Information.

EX-11-

--------------------------------------------------------------------------------





(f)The Grantee agrees to keep secret and confidential, all Confidential
Information (defined below), and not to disclose the same, either directly or
indirectly, to any other person, firm, or business entity, or to use it in any
way during employment or service and at all times thereafter, provided, however,
(1) if the jurisdiction in which the Corporation seeks to enforce the
confidentiality obligation will not enforce a confidentiality obligation of
indefinite duration, then the provisions in this Award Agreement restricting the
disclosure and use of Confidential Information will survive for a period of five
(5) years following the Grantee’s termination of employment or service; and (2)
that trade secrets will remain confidential indefinitely. For purposes of the
Award Agreement, the term “Confidential Information” will include all non-public
information (including, without limitation, information regarding litigation and
pending litigation, trade secrets, proprietary information, or confidential or
proprietary methods) concerning the Corporation and its Subsidiaries (and their
customers) which was generated or acquired by or disclosed to the Grantee during
the course of the Grantee’s employment with the Corporation, or during the
course of the Grantee’s consultation with the Corporation following the
termination of employment or service. This subsection (f) will not be construed
to restrict unreasonably the Grantee’s ability to disclose Confidential
Information in a court proceeding in connection with the assertion of, or
defense against any claim of breach of the Award Agreement. If there is a
dispute between the Corporation and the Grantee as to whether information may be
disclosed in accordance with this subsection (f), the matter will be submitted
to the court for decision.


(g)The Grantee agrees that a breach of any of the covenants contained in this
Section 9 may cause such damage to the Corporation as will be serious and
irreparable and the exact amount of which will be difficult to ascertain, and
for that reason, the Grantee agrees that in the event of a breach or threatened
breach of any of the covenants contained in this Section 9, in addition to, and
in no way in limitation of, any and all other remedies the Corporation will have
in law and equity for the enforcement of such covenants and any other penalties
or restrictions that may apply under any employment agreement, state law, or
otherwise, the Grantee shall forfeit the Restricted Stock Unit Award granted
under this Award Agreement, including any Restricted Stock Units that have fully
vested and been delivered, and, if the Grantee has previously sold any of Stock
derived from the Award, the Corporation shall also have the right to recover
from the Grantee the economic value of such Stock as of the date that it vested.
The forfeiture provisions of this subsection (g) will continue to apply, in
accordance with their terms, after the non-solicit and/or non-disclosure
provisions of any employment or other agreement between the Corporation and the
Grantee have lapsed.


(h)The Grantee acknowledges that the restrictions in this Section 9 are
reasonable in scope, are necessary to protect the trade secrets and other
confidential and proprietary information of the Corporation and its
Subsidiaries, that the Award provided under this Award Agreement is full and
fair compensation for these covenants and that these covenants do not impair the
Grantee’s ability to be employed in other areas of the Grantee’s expertise and
experience. Specifically, the Grantee acknowledges the reasonableness of the
international scope of these covenants by reason of the international customer
base and prospective customer base and activities of the Corporation and its
Subsidiaries, the widespread domestic and international scope of the Grantee’s
contacts created during the Grantee’s employment with the Corporation, the
domestic and international scope of the Grantee’s responsibilities while
employed by the Corporation and the Grantee’s access to marketing strategies of
the Corporation and its Subsidiaries. Notwithstanding the foregoing, if any
court determines that the terms of any of the restrictions herein are
unreasonable or unenforceable, such court may interpret, alter, amend, or modify
any or all of such terms to include as much of the scope, time period and intent
as will render such restrictions enforceable, and then in such reduced form,
enforce such terms. In the event of the Grantee’s breach of any such covenant,
the term of the covenant will be extended for a period equal to the period that
the breach continues.



EX-12-

--------------------------------------------------------------------------------



The Corporation and the Grantee hereby agree to the terms and conditions of this
Award Agreement and have executed it as of the Grant Date set forth above.
A.M. CASTLE & CO.
 
GRANTEE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: Marec E. Edgar
 
[Signature]
Its: Executive Vice President, General Counsel, Secretary & Chief Administrative
Officer
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


EX-13-